UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: September 30, 2007 Commission File No. 1-11530 Taubman Centers, Inc. (Exact name of registrant as specified in its charter) Michigan 38-2033632 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, P.O. Box 200, Bloomfield Hills, Michigan 48303-0200 (Address of principal executive offices) (Zip Code) (248) 258-6800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filerx Accelerated Filero Non-Accelerated Filero Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As of October 29, 2007, there were outstanding52,612,408 shares of the Company's common stock, par value $0.01 per share. TAUBMAN CENTERS, INC. CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Consolidated Balance Sheet – September 30, 2007 and December 31, 2006 2 Consolidated Statement of Operations and Comprehensive Income – Three Months Ended September 30, 2007 and 2006 3 Consolidated Statement of Operations and Comprehensive Income – Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statement of Cash Flows – Nine Months Ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 34 SIGNATURES 35 1 TAUBMAN CENTERS, INC. CONSOLIDATED BALANCE SHEET (in thousands, except share data) September 30 December 31 2007 2006 Assets: Properties $ 3,725,897 $ 3,398,122 Accumulated depreciation and amortization (901,253 ) (821,384 ) $ 2,824,644 $ 2,576,738 Investment in Unconsolidated Joint Ventures (Note 5) 87,472 86,493 Cash and cash equivalents (Note 6) 32,669 26,282 Accounts and notes receivable, less provision for bad debts of $8,857 and $7,581 in 2007 and 2006 39,885 36,650 Accounts and notes receivable from related parties 2,279 2,444 Deferred charges and other assets 100,027 98,015 $ 3,086,976 $ 2,826,622 Liabilities: Notes payable (Note 6) $ 2,669,715 $ 2,319,538 Accounts payable and accrued liabilities 260,860 239,621 Dividends and distributions payable 19,615 19,849 Distributions in excess of investments in and net income of Unconsolidated Joint Ventures (Note 5) 103,892 101,944 $ 3,054,082 $ 2,680,952 Commitments and contingencies (Notes 4, 6, 8, and 9) Preferred equity of TRG $ 29,217 $ 29,217 Minority interests in TRG and consolidated joint ventures (Note 1) $ 19,692 $ 7,811 Shareowners' Equity: Series B Non-Participating Convertible Preferred Stock, $0.001 par and liquidation value, 40,000,000 shares authorized, 26,828,088 and 28,113,897 shares issued and outstanding at September 30, 2007 and December 31, 2006 $ 27 $ 28 Series G Cumulative Redeemable Preferred Stock, 4,000,000 shares authorized, no par, $100 million liquidation preference, 4,000,000 shares issued and outstanding at September 30, 2007 and December 31, 2006 Series H Cumulative Redeemable Preferred Stock, 3,480,000 shares authorized, no par, $87 million liquidation preference, 3,480,000 shares issued and outstanding at September 30, 2007 and December 31, 2006 Common Stock, $0.01 par value, 250,000,000 shares authorized, 52,308,307 and 52,931,594 shares issued and outstanding at September 30, 2007 and December 31, 2006 523 529 Additional paid-in capital 541,021 635,304 Accumulated other comprehensive income (loss) (7,043 ) (9,560 ) Dividends in excess of net income (Note 1) (550,543 ) (517,659 ) $ (16,015 ) $ 108,642 $ 3,086,976 $ 2,826,622 See notes to consolidated financial statements. 2 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share data) Three Months Ended September 30 2007 2006 Revenues: Minimum rents $ 81,273 $ 76,404 Percentage rents 3,208 2,653 Expense recoveries 53,624 49,105 Management, leasing, and development services 3,881 2,586 Other 8,667 8,165 $ 150,653 $ 138,913 Expenses: Maintenance, taxes, and utilities $ 44,158 $ 37,966 Other operating 16,574 18,086 Management, leasing, and development services 2,074 1,188 General and administrative 7,414 7,122 Interest expense (Note 6) 33,628 32,314 Depreciation and amortization 33,757 32,910 $ 137,605 $ 129,586 Gains on land sales, interest income, and other (Note 6) $ 1,138 $ 1,152 Income before equity in income of Unconsolidated Joint Ventures and minority and preferred interests $ 14,186 $ 10,479 Equity in income of Unconsolidated Joint Ventures (Note 5) 11,275 7,082 Income before minority and preferred interests $ 25,461 $ 17,561 Minority interest in consolidated joint ventures (Note 1): Minority share of income of consolidated joint ventures (1,044 ) (1,376 ) Distributions in excess of minority share of income of consolidated joint ventures (1,806 ) (1,667 ) Minority interest in TRG (Note 1): Minority share of income of TRG (6,849 ) (4,158 ) Distributions in excess of minority share of income of TRG (3,640 ) (4,721 ) TRG Series F preferred distributions (615 ) (615 ) Net income $ 11,507 $ 5,024 Series G and H preferred stock dividends (Note 7) (3,658 ) (3,658 ) Net income allocable to common shareowners $ 7,849 $ 1,366 Net income $ 11,507 $ 5,024 Other comprehensive income: Unrealized gain (loss) on interest rate instruments and other (4,186 ) (4,946 ) Reclassification adjustment for amounts recognized in net income 315 310 Comprehensive income $ 7,636 $ 388 Basic and diluted earnings per common share (Note 10) - Net income $ 0.15 $ 0.03 Cash dividends declared per common share $ 0.375 $ 0.305 Weighted average number of common shares outstanding 52,456,144 52,808,698 See notes to consolidated financial statements. 3 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share data) Nine Months Ended September 30 2007 2006 Revenues: Minimum rents $ 239,435 $ 228,986 Percentage rents 6,513 6,252 Expense recoveries 162,170 146,150 Management, leasing, and development services 12,403 8,669 Other 27,432 26,153 $ 447,953 $ 416,210 Expenses: Maintenance, taxes, and utilities $ 127,664 $ 113,249 Other operating 49,448 51,157 Management, leasing, and development services 6,660 4,233 General and administrative 21,750 21,592 Interest expense (Note 6) 95,512 98,468 Depreciation and amortization 99,858 99,614 $ 400,892 $ 388,313 Gains on land sales, interest income, and other (Note 6) $ 2,252 $ 9,079 Income before equity in income of Unconsolidated Joint Ventures and minority and preferred interests $ 49,313 $ 36,976 Equity in income of Unconsolidated Joint Ventures (Note 5) 28,700 22,965 Income before minority and preferred interests $ 78,013 $ 59,941 Minority interest in consolidated joint ventures (Note 1): Minority share of income of consolidated joint ventures (3,578 ) (3,815 ) Distributions in excess of minority share of income of consolidated joint ventures (2,847 ) (3,360 ) Minority interest in TRG (Note 1): Minority share of income of TRG (21,777 ) (12,655 ) Distributions in excess of minority share of income of TRG (9,910 ) (14,017 ) TRG Series F preferred distributions (1,845 ) (1,845 ) Net income $ 38,056 $ 24,249 Series A, G, H, and I preferred stock dividends (Note 7) (10,975 ) (20,064 ) Net income allocable to common shareowners $ 27,081 $ 4,185 Net income $ 38,056 $ 24,249 Other comprehensive income: Unrealized gain (loss) on interest rate instruments and other 1,571 (1,813 ) Reclassification adjustment for amounts recognized in net income 946 1,084 Comprehensive income $ 40,573 $ 23,520 Basic earnings per common share (Note 10) - Net income $ 0.51 $ 0.08 Diluted earnings per common share (Note 10) - Net income $ 0.50 $ 0.08 Cash dividends declared per common share $ 1.125 $ 0.915 Weighted average number of common shares outstanding 53,093,894 52,575,448 See notes to consolidated financial statements. 4 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Nine Months Ended September 30 2007 2006 Cash Flows From Operating Activities: Net income $ 38,056 $ 24,249 Adjustments to reconcile net income to net cash provided by operating activities: Minority and preferred interests 39,957 35,692 Depreciation and amortization 99,858 99,614 Provision for bad debts 2,827 5,679 Gains on sales of land (4,084 ) Other 6,712 5,126 Decrease in cash attributable to changes in assets and liabilities: Receivables, deferred charges, and other assets (3,255 ) (631 ) Accounts payable and other liabilities (6,994 ) (15,039 ) Net Cash Provided By Operating Activities $ 177,161 $ 150,606 Cash Flows From Investing Activities: Additions to properties $ (175,439 ) $ (121,019 ) Net proceeds from disposition of interest in center (Note 5) 9,000 Acquisition of marketable equity securities (2,290 ) Acquisition of additional interest in The Pier Shops (Note 3) (24,504 ) Cash transferred in upon consolidation of The Pier Shops (Note 3) 33,388 Proceeds from sales of land 5,423 Contributions to Unconsolidated Joint Ventures (8,387 ) (3,186 ) Distributions from Unconsolidated Joint Ventures in excess of income 4,983 45,719 Net Cash Used In Investing Activities $ (172,249 ) $ (64,063 ) Cash Flows From Financing Activities: Debt proceeds $ 227,483 $ 545,350 Debt payments (11,856 ) (526,621 ) Debt issuance costs (1,165 ) (3,443 ) Contribution from minority interest 9,000 Issuance of preferred stock 113,000 Redemption of preferred stock (226,000 ) Repurchase of common stock (Note 7) (100,000 ) Equity issuance costs (607 ) Distributions to minority and preferred interests (41,374 ) (81,028 ) Cash dividends to preferred shareowners (10,975 ) (15,412 ) Cash dividends to common shareowners (59,769 ) (48,015 ) Other (869 ) Net Cash Provided By (Used In) Financing Activities $ 1,475 $ (233,776 ) Net Increase (Decrease) In Cash and Cash Equivalents $ 6,387 $ (147,233 ) Cash and Cash Equivalents at Beginning of Period 26,282 163,577 Effect of consolidating Cherry Creek Shopping Center (Note 1) (Cherry Creek Shopping Center's cash balance at beginning of year) 2,354 Cash and Cash Equivalents at End of Period $ 32,669 $ 18,698 Non-cash investing and financing activities– Consolidated assets and liabilities increased upon consolidation of the accounts of The Pier Shops at Caesars on April 13, 2007 (Note 3) and Cherry Creek Shopping Center on January 1, 2006. The impact of consolidating Cherry Creek Shopping Center was an increase in assets of approximately $136 million and liabilities of approximately $199 million. See notes to consolidated financial statements. 5 TAUBMAN CENTERS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 –
